DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants amended base claim 1 to no longer permit “zoledronic acid” thereby rendering moot the previous prior art rejections of record.
The Examiner responded by extending the Markush search to a method to treat, prevent, or ameliorate cornea allograft dysfunction/rejection by administering clodronate to a subject in need thereof.  This search retrieved applicable art.  See “SEARCH 6” in enclosed search notes.   Therefore, a Markush search will not be extended unnecessarily to additional species of “bisphosphonate” and “chronic allograft dysfunction” in/for/during this FINAL Office Action following Markush search practice.
Furthermore, the “SEARCH 6” was searched by inventor and assignee/owner names but did not retrieve any double patent references.
Furthermore, a review of the instant application’s inventor and assignee/owner names using PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The elected and extended Markush searches to date read on claims 1-2, 5-6, and 14.
No claims are withdrawn.  However, only the elected species and extended Markush searches conducted to date for “risedronate” and any chronic allograft dysfunction of base claim 1 have been conducted looking for double patent and prior art.  Today’s extended Markush search for “clodronate” and “cornea” as allograft dysfunction was also conducted and retrieved only a prior art reference.  The full scope of all “bisphosphonates” and all “chronic allograft dysfunctions” of base claim 1 has not yet been searched for double patent and prior art references in accordance with Markush search practice.
Additional Markush searching will not be conducted in After Final.  Additional Markush searching will resume in RCE.
Current Status of 16/604,766
This Office Action is responsive to the amended claims of October 8, 2021.
Claims 1-2, 5-6, and 14 have been examined on the merits.  Claims 1 and 14 are currently amended.  Claims 2 and 5-6 are previously presented.
Priority
The International Filing Date of April 13, 2018 has been assigned as the effective filing date of the instant application, since the foreign priority application, while provided, is not in English.  Thus, it is impossible to determine if it supports the instant claims, which is a required step to afford the foreign priority filing date as the effective filing date.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of October 8, 2021.
The Examiner has reviewed the claim amendments and Reply of 10/08/2021.
The claim 6 objection (see paragraph 16 in previous Office Action) is withdrawn since Applicants amended base claim 1 by inserting -- pharmaceutical -- immediately in front of “composition”, as requested.
Applicants canceled claims 18-19 thereby rendering moot the indefiniteness rejections against these claims (see paragraphs 17-20 in previous Office Action).
Each of the anticipatory/102 and obviousness/103 prior art rejections using (primary) reference LIU are withdrawn since Applicants amended base claim 1 to no longer permit zoledronic acid as a bisphosphonate.  LIU does not teach, suggest, provide motivation, or anticipate any of the bisphosphonates of the amended base claim 1.
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5-6 rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
TORRES (Torres, P., et al.  “Changes in Cytokine mRNA Levels in Experimental Corneal Allografts after Local Clodronate-Liposome Treatment.”  Investigative Ophthalmology & Visual Science.  (December 1999), Vol. 40, No. 13, pp. 3194-3201),  
as evidenced by:
MURATORE (Muratore, M., et al.  “Clinical utility of clodronate in the prevention and management of osteoporosis in patients intolerant of oral bisphosphonates.”  Drug Design, Development and Therapy.  (2011), Vol. 5, pp. 445-454).

The reference TORRES teaches a method of injecting clodronate (bisphosphonate) into the eyes of rats (test subjects) to prove said injections prevent cornea allograft dysfunctions/rejections (see “Purpose”, “Methods”, “Results”, and “Conclusions” on page 3194).  Injecting clodronate was shown to produce 100% survival of corneal allografts (p. 3194).  This anticipates claims 1 and 5-6.
MURATORE is relied upon for the beneficial teachings that clodronate is known to be useful to treat osteoporosis (page 445).  This anticipates claim 2.
This rejection is properly made FINAL since it is due to an extended Markush search of an additional (new) bisphosphonate not previously searched; and the result of an extended Markush search of a new/additional allograft dysfunction not previously searched in accordance with the Election of Species Requirement of February 26, 2021, and Markush search practice.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, and 14 rejected under 35 U.S.C. 103 as being unpatentable over:
TORRES (Torres, P., et al.  “Changes in Cytokine mRNA Levels in Experimental Corneal Allografts after Local Clodronate-Liposome Treatment.”  Investigative Ophthalmology & Visual Science.  (December 1999), Vol. 40, No. 13, pp. 3194-3201).

The instant claims are drawn to a method for preventing, ameliorating, or treating a chronic allograft dysfunction due to a cornea transplant comprising administering to a subject in need thereof a pharmaceutical composition comprising clodronate (bisphosphonate).

Determining the scope and contents of the prior art:
	The reference TORRES anticipates claims 1 and 5-6.
	Furthermore, TORRES also teaches administering 100 µl of clodronate via injection into the subconjunctiva of the eye (right col. of p. 3195).

Ascertaining the differences between the prior art and the claims at issue:
Although TORRES teaches claims 1 and 5-6, it does not teach the specific dosages of claim 14.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of clodronate compounds useful for treating or preventing a allograft dysfunction due to cornea 

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant claims are prima facie obvious in light of the reference TORRES.
	The artisan would find it obvious before the effective filing date of the claimed invention to administer the specific doses of claim 14 of clodronate to the subject of claim 1.
The artisan would be motivated to arrive at any dosage within the range of doses of claim 14 as “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of [percentage] ranges is the optimum combination [of percentages]”.  The artisan would expect that another artisan would naturally find the optimum dose, thereby arriving at the invention of instant claim 14, in the normal course of experimenting with doses of clodronate already known in the art (such as the 100 µl of clodronate taught within the right col. of p. 3195 - see, above).
	Furthermore, the difference in the doses of TORRES (p. 3195) and the instant claim 14 is a difference in concentration that will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such 
Therefore, TORRES teaches claims 1, 5-6, and 14.
	This rejection is properly made FINAL since it is due to an extended Markush search of an additional (new) bisphosphonate not previously searched; and the result of an extended Markush search of a new/additional allograft dysfunction not previously searched in accordance with the Election of Species Requirement of February 26, 2021, and Markush search practice.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the .

Conclusion
No claims are presently allowable as written.
Per previous Markush search attempts, the bisphosphonate risedronate used in a method to treat any chronic allograft dysfunction is free of the prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625